Exhibit 10.1 Confidential Treatment Requested: Confidential Portions of this document have been redacted and have been filed separately with the Commission SETTLEMENT AND LICENSE AGREEMENT This Settlement and License Agreement (“Agreement”), is made and entered into effective September 22, 2008, (the “Effective Date”) by and between: Boston Scientific Corp. (“BSC”) and Target Therapeutics, Inc. (“TTI” and, collectively with BSC, “Boston Scientific”); and Micrus Endovascular Corporation (“Micrus”); Each of Boston Scientific and Micrus may be referred to herein individually as a “Party” or jointly as the “Parties.” WHEREAS, the Parties to this Agreement are parties to Boston Scientific Corp. and Target Therapeutics, Inc. v. Micrus Corp., Civil Action No. C04-04072 (JW), pending in the United States District Court for the Northern District of California (hereinafter “the Litigation”); WHEREAS, the Parties wish to enter into this binding and enforceable Agreement between them, to finally resolve and settle the Litigation and avoid potential future litigations relating to the BSC Licensed Patents and Micrus Licensed Patents (each as defined below) and Micrus’s antitrust and state law claims raised in the Litigation; WHEREAS, Boston Scientific and Micrus deny any and all claims of liability relating in any way to the claims or counterclaims raised in the Litigation; NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties on behalf of themselves and their Affiliates hereby enter into this Agreement under the following terms. ARTICLE 1 DEFINITIONS 1.1The following definitions shall apply for purposes of this Agreement: A.“Affiliates” as used herein means any entity that is directly or indirectly controlled by a Party, is under common control with a Party, or is an entity that controls a Party but only for so long as such control exists.For this purpose, “control” (including the terms “controlled by” and “under common control with”) means direct or indirect possession of the power to direct or cause the direction of the management and policies of an entity, whether through ownership of voting shares, by contract or otherwise. B.“BSC Licensed Patents” means all patents and patents issuing from applications owned by Boston Scientific or its Affiliates, or which Boston Scientific or its Affiliates have any rights to sublicense, as of the Effective Date of this Agreement, that have one or more claims for which the point of novelty is [***] [***] Confidential Treatment Requested 1 (the specifically enumerated patents being the “[***] Patents”), and any and all patents and patents issuing from applications claiming priority thereto or from which any of these patents claim priority directly or indirectly, such as divisions, continuations, and continuations-in-part, and reexaminations, reissues, renewals, extensions, supplementary protection certificates, and the like of such patents, and foreign equivalents thereof, and such patents whose term has been extended by statutory patent term adjustments or extensions in any jurisdiction.Notwithstanding the foregoing, BSC Licensed Patents expressly excludes the [***]), and any and all patents and patents issuing from applications claiming priority thereto or from which any of these patents claim priority directly or indirectly, such as divisions, continuations, and continuations-in-part, and reexaminations, reissues, renewals, extensions, supplementary protection certificates, and the like of such patents, and foreign equivalents thereof, and such patents whose term has been extended by statutory patent term adjustments or extensions in any jurisdiction, except to the extent the [***] Patent, [***] patents, [***]
